Smith, Judge.
Appellant contends the trial court erred in reversing the award of compensation made by the State Board of Compensation. The court’s reversal was founded, upon its conclusion that there was "not sufficient competent legal evidence in the record to warrant” the award. Our review of the record reveals that there was evidence in support of the award and that the trial court was erroneous in concluding otherwise. "The award of the State Board of Workmen’s Compensation should and will be affirmed if there is any evidence to sustain it, even though the evidence is not altogether complete and satisfactory.” Fieldcrest Mills, Inc. v. Glass, 143 Ga. App. 222 (238 SE2d 125) (1977).

Judgment reversed.


Quillian, P. J., and Birdsong, J., concur.